

117 HR 1880 IH: To amend the Deficit Reduction Act of 2005 to make permanent the Money Follows the Person Rebalancing Demonstration.
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1880IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Deficit Reduction Act of 2005 to make permanent the Money Follows the Person Rebalancing Demonstration.1.Permanent extension of Money Follows the Person Rebalancing demonstration(a)In generalSection 6071(h) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended—(1)in paragraph (1)—(A)in subparagraph (I), by inserting and after the semicolon;(B)by amending subparagraph (J) to read as follows:(G)$450,000,000 for each fiscal year after fiscal year 2021.; and(C)by striking subparagraph (K); and(2)in paragraph (2), by striking September 30, 2023 and inserting September 30 of such fiscal year.(b)Redistribution of unexpended grant awardsSection 6701(e)(2) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) is amended by adding at the end the following new sentence: Any portion of a State grant award for a fiscal year under this section that is unexpended by the State at the end of the fourth succeeding fiscal year shall be rescinded by the Secretary and added to the appropriation for the fifth succeeding fiscal year.. 